DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 11/04/2022, has been entered.
Claims 1-89, 97, 114-119 have been canceled.
Claims 120-126 have been added.
Claims 90-96, 98-113, 120-126 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and specie SLE in the reply filed on 11/04/2022 is acknowledged.
Claims 104, 107-111 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim.  
Claims 90-96, 98-103, 105-106, 112-113, 120-126 are currently under examination as they read on a method for treating type I interferon (IFN)-mediated disease comprising administering a dose of a human monoclonal anti-IFNAR1 antibody, wherein the disease reads on SLE as the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 90-96, 98-103, 105-106, 112-113, 120-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims are indefinite in the recitation of “type I IFN-mediated disease”, “anifrolumab or a functional variant thereof” and “type I interferon stimulated gene signature (IFNGS)-test high” for the following reasons:
The claim recitation of “type I IFN-mediated disease” is indefinite because the metes and bounds of said disease is ill-defined and ambiguous.  Given that type I IFN is a natural part of immune response, the metes and bounds of which disease falls within the scope of the claimed invention is ambiguous.
Claims 93 and 106 recite “a functional variant thereof” rendering the claims indefinite because the term “functional variant” is not defined by the specification and one of skill in the art would not be reasonably apprised of the degree of variation of any given antibody that qualified the antibody to be a functional variant.  Furthermore, it is noted that the specification disclosed that QX006N is a functional variant of anifrolumab (see paragraph [0182]).  However, QX006N does not have the same CDR sequences as recited in claim 90 (see Table 3).  Thus, the claims are indefinite.
The term “high” in the recitation of “type I interferon stimulated gene signature (IFNGS)-test high” is a relative term which renders the claim indefinite. As the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 90-94, 96, 98-103, 105, 112, 120-123 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Higgs et al. (US 20150158949 A1; see entire document) as evidenced by SAPHNELO Prescribing Information (Retrieved on 11/18/2022. Retrieved from the internet:<https://www.saphnelo.com/>).
Higgs et al. taught a method of treating SLE comprising subcutaneously administering a dose of anifrolumab (aka MEDI-546) of more than 105 mg and less than 150 mg (see, e.g., paragraph 0124).  Given that the prior art taught the same antibody, it would have the same sequences of CDRs, HV, LV, HC and LC as recited in the present claims.  Moreover, Higgs taught administering the dose every week, once per week (QW) for at least about 8 weeks and coadministration of a corticosteroid (see, e.g., paragraphs 0119-0122, 0147).  Furthermore, Higgs taught that the patient has been identified as having high IFNGS-test (see, e.g., paragraph 0010).  Given the prior art taught the same method with the same antibody it would necessarily provide a plasma concentration in the subject at least equivalent to that from IV administration of 300 mg of the antibody every 4 weeks, and would neutralize the elevated IFNGS and reduce SLE disease activity in the subject as recited in the present claims.  Moreover, it is noted that anifrolumab is an FDA-approved drug marketed under the tradename Saphnelo wherein the antibody is manufactured in 150 mg/mL concentration in a single-dose vial in the same pharmaceutical composition as recited in claim 100 as evidenced by Saphelo Prescribing Information (see Section 11 Description, page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 90-94, 96, 98-99, 101-103, 105, 112, 120-123 are rejected under 35 U.S.C. 103 as being unpatentable over Higgs et al. (US 20150158949 A1) in view of Furie et al. (Lancet Rheumatol, 2019, 1:e208-e219).
The teachings by Higgs et al. have been discussed above (see supra).  Higgs taught co-administer a corticosteroid with the treatment but did not teach prednisone as the corticosteroid.  However, it would have been obvious to one of ordinary skill in the art to co-administer prednisone in treating SLE with anifrolumab because it was well-known in the art before the effective filing date of the claimed invention that oral prednisone was used for treating SLE.  For example, Furie et al. taught that patients on 10 mg/day prednisone were able to reduce to 7.5 mg/day when treated in conjunction with anifrolumab.  Therefore, it would have been obvious to include prednisone in the method taught by Higgs as one of ordinary skill in the art would have been motivated to see whether the patient can taper off the prednisone.  
Higgs et al. also did not teach a dose of 120 mg.  The difference between the claimed invention and the prior art is the doses of the antibody. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.  For example, Furie disclosed two dosages (i.e., 150 mg and 300 mg) were experimented to determine which one produced more optimum outcome.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 90-96, 98-103, 105-106, 112-113, 120-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,493,570 in view of Higgs et al. (US 20150158949 A1) and Furie et al. (Lancet Rheumatol, 2019, 1:e208-e219).
	The patent claim discloses a method of treating SLE comprising administering a fixed dose of anifrolumab.  Although the patent claims did not teach subcutaneous administration or the dosages of the present claims, given the teachings of Higgs and Furie as discussed above, it would have been obvious to one of ordinary skill in the art to arrive at the claimed methods of the present claims for reasons stated above.
Claims 90-96, 98-103, 105-106, 112-113, 120-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/430,801 in view of Higgs et al. (US 20150158949 A1) and Furie et al. (Lancet Rheumatol, 2019, 1:e208-e219).
The copending claims disclose a method of treating SLE comprising administering a dose of anifrolumab.  Although the patent claims did not teach subcutaneous administration or the dosages of the present claims, given the teachings of Higgs and Furie as discussed above, it would have been obvious to one of ordinary skill in the art to arrive at the claimed methods of the present claims for reasons stated above.
This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644